Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The applicant’s statement regarding the priority of the instant application appears to be incorrect.  Note that the applicant, in paragraph 1, states that Application No. 16/877,068, filed May 18, 2020, is a CIP of Application 15/295,835, filed October 17, 2016, but fails to mention the priority information for 15/295,835 which includes Application No. 14/751,620 and provisional Application No. 61/998,361.  Additionally, the applicant states that provisional Application No. 29/724,280, filed February 13, 2020, is a CIP of provisional Application No. 29/627,432, filed November 27, 2017.  However, provisional Application No. 29/627,432 expired before provisional Application No. 29/724,280 was filed.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “ribs located with the third tubular column” on line 14 of claim 3 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  How are the third pair of ribs located with the third tubular column?
	Recitations such as “third fasteners operable connected” on line 14 of claim 3 render the claims indefinite because they are grammatically awkward and confusing.
	Recitations such as “the upright third columns” on line 20 of claim 4 render the claims indefinite because they lack antecedent basis.  Note that the applicant has set forth only one upright third column above and yet is referring to more than one upright third tubular column.
	Recitations such as “the upright second column” on lines 4-5 of claim 6 render the claims indefinite because it is unclear how the second support assembly can be connected to the upright third column and the upright second column when they are each disposed in different legs.
	Recitations such as “the second upright second column” on line 3 of claim 7 render the claims indefinite because it is unclear if the applicant is referring to the upright second column set forth above or is attempting to set forth another column in addition to the one set forth above.
	Recitations such as “the upright second column” on lines 4-5 of claim 13 render the claims indefinite because it is unclear how the second support assembly can be connected to the upright third column and the upright second column when they are each disposed in different legs.
	Recitations such as “a second transverse member” on line 17 of claim 16 render the claims indefinite because it is unclear if the second transverse member is part of the support assembly or part of the frame assembly in general.  Also see “upright first rib” on line 19 of claim 16 and “upright second rib” on line 21 of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2011/0225895) in view of Poindexter (US 588290).  Peterson discloses a frame assembly 14 for supporting a door 12 comprising:
a horizontal header 50 having a first end (labeled below) and a second end (labeled below), said second end being opposite the first end,
a first leg 52 (fig. 1) having an upright first column 52,
a first connector 56A secured to the upright first column 52,
said first connector 56A being secured to the first end of the header 50, 
a second leg 54 having an upright third column 54, 
a third connector 56B secured to the upright third column 54 (claim 1).
	Peterson is silent concerning an upright second column and an upright fourth column.
	However, Poindexter, in figure 12, discloses a leg (labeled below) comprising an upright first column (labeled below) and an additional upright column (labeled below) laterally spaced from the upright first column (claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide each of the first and second legs of Peterson with upright columns, as taught by Poindexter, to increase the strength of the first and second legs so as to support heavy doors.
	It should be noted that the additional upright columns would include third and fourth connectors 56A or 56B so as to connect the upright columns to the header 50 to provide the requisite support of the header 50.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Poindexter as applied to claim 1 above.
Peterson, as modified, above is silent concerning an I-bar.
However, Cornell further discloses that the leg includes an upright I-bar (labeled below) spaced from the upright first column and spaced from the upright additional column, first members (labeled below) secured to the upright first column, the upright additional column and the upright first I-bar for connecting the upright first column and the upright additional column to the upright first I-bar (claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Peterson, as modified above, with first and second columns, an I-bar and connecting members, as taught by Poindexter, to provide the first and second legs with increased strength to support larger sized doors.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Poindexter as applied to claim 1 above.  Poindexter further discloses that the first leg includes an upright I-bar (labeled below) spaced from the upright first column and spaced from the upright second column, first members (labeled below) secured to the upright first column, the upright second column and the upright I-bar for connecting the upright first column and the upright second column to the upright I-bar (claim 4);
the first members secured to the upright first column, the upright second column and the upright first I-bar comprise first horizontal plates since the members have a component thereof that extends horizontally (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the first and second legs of Peterson, as modified above, with an upright I-bar, as taught by Poindexter, to provide the first and second legs with increased strength to support larger sized doors.
Additionally, Poindexter discloses a base (G) including a top wall (labeled below) having a front section (labeled below) and a rear section (labeled below), the upright first column and the upright second column being secured to the front section of the top wall of the base and the upright I-bar being secured to the rear section of the top wall of the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the first and second legs of Peterson, as modified above, with a base, as taught by Poindexter, to support the weight of the frame assembly and the door and to disperse the weight of the frame assembly and the door over an area.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Poindexter as applied to claim 1 above.  Poindexter further discloses a support assembly (labeled below) secured to the upright first column (labeled below), the upright second column (labeled below) and an upright I-bar (labeled below) (claim 6);
the support assembly includes a transverse member (labeled below) secured to the upright first column and secured to the second upright second column, and at least one rib (labeled below) secured to the first transverse member and the upright I-bar (claim 7);
the support assembly includes a pair of transverse members (C) secured to the upright first column and secured to the upright second column, and a first pair of ribs (labeled below) secured to the first pair of transverse members and the upright I-bar (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide each of the legs of Peterson, as modified above, with a support assembly and an upright I-bar, as taught by Poindexter, to provide the first and second legs with increased strength to support larger sized doors.
Claims 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2011/0225895) in view of Poindexter (US 588290).  Peterson discloses a frame assembly 14 comprising: 
a horizontal header 50 having a first end (labeled below) and a second end (labeled below), said second end being opposite the first end,
a first leg 52 connected to the first end of the header, 
said first leg comprising an upright first column 52, 
a second leg 54 connected to the second end of the header, 
said second leg comprising an upright third column 54 (claim 9).
	Peterson is silent concerning second and fourth columns and first and second I-bars.
	However, Poindexter, in figure 12, discloses a tripod leg comprising an upright first column (labeled below), an upright second column (labeled below) laterally spaced from the upright first column, an upright I-bar (labeled below) spaced from the upright first column and spaced from the upright second column and first members (labeled below) secured to the upright first column, the upright second column and the upright first I-bar to connect the upright first column and the upright second column to the upright first I-bar (claim 9);
the first members secured to the upright first column, the upright second column and the upright I-bar comprise first horizontal plates since at least a component of the plates extends horizontally (claim 12);
a support assembly (labeled below) secured to the upright first column, the upright second column and the upright I-bar (claim 13);
the support assembly includes a transverse member (labeled below) secured to the upright first column and secured to the second upright second column, and at least one rib (labeled below) secured to the transverse member and the upright I-bar (claim 14);
the support assembly includes a first pair of transverse members (C) secured to the upright first column and secured to the upright second column, and a pair of ribs (labeled below) secured to the pair of transverse members and the upright I-bar (claim 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide each of the legs of Peterson with tripod legs, as taught by Poindexter, to provide the first and second legs with increased strength to support larger sized doors.
	With respect to claim 10, Peterson, as modified above, discloses a first splice 56A connected to the first end of the header, first fasteners (not numbered, but shown in figure 7) securing the first splice 56A to the first leg 52, and a third splice 56B connected to the second end of the header, third fasteners (not shown, but comprising the same fasteners as shown in figure 7) securing the third splice to the second leg 54.
	It should be noted that each of the additional columns of Poindexter would include a splice assembly of Peterson to connect the additional columns of Poindexter to the header which would yield second and fourth splice assemblies.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Poindexter as applied to claims 9, 10 and 12-15 above.  Poindexter, in figure 14, further discloses that the tripod leg has a base (G) having a top wall (labeled below) with a front section (labeled below) and a rear section (labeled below), said upright first column and said upright second column being secured to the front section of the top wall of the base, said upright I-bar being secured to the rear section of the top wall of the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide each of the legs of Peterson with a base, as taught by Poindexter, to support the weight of the frame assembly and the door and to disperse the weight of the frame assembly and the door over an area.

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2011/0225895) in view of Poindexter (US 588290).  Peterson discloses a frame assembly 14 comprising: 
a header 50, 
an upright first column 52 secured to the header (claim 16).
Peterson is silent concerning an I-bar, first and second columns and a support assembly.
However, Poindexter, in figure 12, discloses an upright tripod column comprising an upright first column (labeled below) an upright second column (labeled below), said upright second column being laterally spaced from the upright first column as shown in figure 12, an upright I-bar (labeled below) spaced from the upright first column and the upright second column,
a plurality of members (labeled below) secured to the upright first column, the upright second column and the upright I-bar for connecting the upright first column to the upright second column and connecting the upright first column and the upright second column to the upright I- bar, 
a support assembly (labeled below) secured to the upright first column and the upright second column, 
said support assembly comprising
a first transverse member (C) secured to the upright first column and the upright second column, 
a second transverse member (C) secured to the upright first column and the upright second column, 
an upright first rib (labeled below) secured to the first transverse member and the second transverse member and the upright I-bar, and 
an upright second rib (labeled below) secured to the first transverse member and the second transverse member and the upright I-bar (claim 16);
an upright third rib (labeled below) secured to the first transverse member and the second transverse member (claim 18);
said upright I-bar comprises a first lateral flange (labeled below), a second lateral flange (labeled below) spaced from and parallel to the first lateral flange and a cross member (labeled below) joined to the first lateral flange and the second lateral flange, said upright first rib being secured to the first lateral flange, and said upright second rib being secured to the first lateral flange (claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Peterson with an upright tripod column, as taught by Poindexter, to provide the first and second legs with increased strength to support larger sized doors.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2011/0225895) in view of Poindexter (US 588290) and GB 845429.  Peterson discloses a frame assembly 14 comprising: 
a header 50,
an upright first column 52 secured to the header (claim 16).
	Peterson is silent concerning an upright second column, an upright I-bar and a support assembly.
	However, Poindexter discloses a tripod column comprising an upright first column (labeled below), 
an upright second column (labeled below), said upright second column being laterally spaced from the upright first column, 
an upright I-bar (labeled below) spaced from the upright first column and the upright second column, 
a plurality of members (labeled below) secured to the upright first column, the upright second column and the upright I-bar for connecting the upright first column to the upright second column and connecting the upright first column and the upright second column to the upright I- bar, 
a support assembly (labeled below) secured to the upright first column and the upright second column, 
said support assembly comprising 
an upright first rib (labeled below) secured to the upright I-bar, and 
an upright second rib (labeled below) secured to the upright I-bar (claim 16);
said upright I-bar comprises a first lateral flange (labeled below), a second lateral flange (labeled below) spaced from and parallel to the first lateral flange and a cross member (labeled below) joined to the first lateral flange and the second lateral flange, said upright first rib being secured to the first lateral flange, and said upright second rib being secured to the first lateral flange (claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the column of Peterson with a tripod column, as taught by Poindexter, to provide increased strength to support larger sized doors.
	Additionally, GB 845429 discloses a support assembly comprising a first transverse member (labeled below) secured to a first column 1, a second transverse member (labeled below) secured to the first column 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Peterson, as modified above, with first and second transverse members, as taught by GB 845429, to provide the header with increased stability in order to support larger sized doors.
	It should be noted that first and second transverse members would be mounted to the upright I-bar.  Thus, the first and second transverse members would be secured to the upright first and second upright ribs since the upright I-bar is secured to the first and second ribs.  Additionally, the first and second transverse members would be secured to the upright first and second columns since the upright I-bar is secured to the first and second upright columns and the first and second transverse members would be secured to the upright I-bar.
	With respect to claim 17, the first transverse member and the second transverse member have adjacent edges (labeled below) secured together.
	With respect to claim 18, Poindexter further discloses an upright third rib (labeled below).  It should be noted that the upright third rib will be secured to the first transverse member and the second transverse member since the first and second transverse members are secured to the upright I-bar which is secured to the third rib.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Poindexter as applied to claims 16, 18 and 19 above.
Poindexter further discloses a base (G) having a front section (labeled below) and a middle rear section (labeled below), said upright first column and the upright second column being secured to the front section of the base, said upright I-bar being secured to the middle rear section of the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Peterson, as modified above, with a base, as taught by Poindexter, to support the weight of the frame assembly and the door and to disperse the weight of the frame assembly and the door over an area.


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a frame assembly comprising a splice having a first body and a first pair of ribs joined to the first body, said first body and the first pair of ribs being located within the first tubular column, and first fasteners operably connected to the first body to hold the first pair of ribs in engagement with the first tubular column, the upright second column comprising a second tubular column, the second connector comprising a second splice having a second body and a second pair of ribs joined to the second body, said second body and the second pair of ribs being located within the second tubular column, and second fasteners operably connected to the second body to hold the second pair of ribs in engagement with the second tubular column, the upright third column comprising a third tubular column, the third connector comprising a third splice having a third body and a third pair of ribs joined to the third body, said third body and the third pair of ribs located within the third tubular column, and third fasteners operable connected to the third body to hold the third pair of ribs in engagement with the third tubular column, and the fourth column comprising a fourth tubular column, the fourth connector comprising a fourth splice having a fourth body and a fourth pair of ribs located within the fourth tubular column, and fourth fasteners operably connected to the fourth body to hold the fourth pair of ribs in engagement with the fourth tubular column.

    PNG
    media_image1.png
    1627
    1098
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1523
    1095
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1627
    1077
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1521
    1092
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1586
    1093
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1670
    1147
    media_image6.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634